Citation Nr: 0022294	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-08 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1968 to August 1970.  Service in Vietnam is 
indicated by the evidence of record.

This appeal arose from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston Texas which denied the veteran's claim of entitlement 
to service connection for PTSD.  The Board notes that in the 
same decision, entitlement to a non service-connected pension 
was granted.   


FINDING OF FACT

The veteran has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for PTSD is plausible.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for PTSD.  

In the interest of clarity, the Board will initially review 
the factual background of this case.  The relevant law and VA 
regulations will then be discussed.  Finally, the Board will 
analyze the veteran's claim and render a decision.

Factual Background

The veteran's service medical records are missing.  There are 
no medical or other records for decades after service.  

VA outpatient treatment records starting in February 1996 
have been associated with the veteran's claims folder.  The 
initial assessment, in February 1996, was rule out anxiety 
disorder; rule out major depression.  The examiner noted that 
the veteran was in an automobile accident in 1971 in which he 
was driving and everyone else in the car died.

Of record is a report of a VA social worker dated in April 
1996.  The veteran reported anxiety and depression "linked 
to his traumatic event in 1971".  The veteran reported that 
his fiancée, her sister and a 10 year old nephew were killed 
when the veteran pulled in from of a gasoline tanker truck in 
his compact car.  The veteran was charged with three counts 
of involuntary manslaughter which later were dropped.  The 
veteran reported his service in Vietnam, but further 
indicated that he had no residual symptoms from Vietnam 
except difficulty getting close to others.  

Also of record is an April 1996 VA psychiatry report.  The 
veteran gave a history of anxiety and depression, which he 
related to the 1971 motor vehicle accident in which everyone 
in his car was killed except for him.  The veteran reported 
in passing that he was in Vietnam.  The examiner's diagnosis 
was PTSD with anxious and depressive features.  

The veteran filed a claim for a VA non service-connected 
pension in April 1996, reporting the nature of his illness as 
"trauma and nerves."  

Of record are VA medical treatment records.  In August 1996, 
he was admitted to a VA medical facility.  Admission notes 
indicated that he "has a lot of guilt over a car accident in 
which he was the driver in 1971 and every one else was killed 
in his car.  He blames himself that the young child never had 
the chance to grow up."   The diagnosis was dysthymia, 
anxiety disorder.

A VA PTSD examination was completed in September 1996.  The 
examiner noted the August 1996 hospitalization report.  The 
veteran again discussed the 1971 motor vehicle accident.  
"memories of this accident still intrude into his mind as 
vivid images of the young people who were killed as a result 
of his error." Vietnam was not mentioned.  The diagnostic 
impression was major depressive disorder; anxiety disorder, 
with post-traumatic stress symptoms.

Also of record is a July 2, 1998 psychiatric evaluation of 
the veteran by J.G., M.D.  The veteran stated that "his 
problems began after he participated in Vietnam as a truck 
driver."  The veteran reported that his 1971 accident 
"compounded the initial state of fear that he had also as a 
driver in Vietnam."  The veteran further stated that he had 
problems with his nerves while he was in the Army.  He 
reported flashbacks related to Vietnam.  Diagnosis were PTSD, 
major depressive disorder and mixed personality disorder. 

In a Notice of Disagreement dated July 14, 1998, the veteran 
stated, in essence,  that his PTSD began during service and 
was exacerbated by the 1971 motor vehicle accident.  

In his April 1999 substantive appeal (VA Form 9), the veteran 
stated that "I was in a convoy and a mine was exploded - 
people were wounded".  No details were given.  

In a June 1999 statement in support of his claim (VA Form 
4138), the veteran stated that "my stressor . . . caused my 
1971 accident due to a flashback."    

Applicable Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, 
entitlement to service connection may be granted if the 
evidence establishes that a claimed disability was incurred 
in service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 
3.303(a) (1999).  Notwithstanding the lack of a diagnosis of 
a psychiatric disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1997); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).


Service connection - PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court set 
forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  The Court in Zarycki noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of such service."  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96;  Cohen v. Brown, 10 Vet. App. 128 (1997). 

The well grounded claim requirement

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded." 

The United States Court of Appeals for the Federal Circuit 
has held that "a well grounded claim is a plausible claim, 
one that appears to be meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. § 
5107(a).  For a claim to be well grounded, there must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  Epps 
v. Gober, 126 F. 3d 1464, 1468 (Fed. Cir. 1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The truthfulness of evidence is presumed in determining 
whether a claim is well grounded.  See Meyer v. Brown, 9 Vet. 
App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 
(1993).

Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

As discussed above, a person who submits a claim for benefits 
under a law administered by the VA shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

In order for the veteran's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, there are diagnoses of PTSD of record.  The 
first Caluza element has arguably been satisfied.  There are 
also the veteran's very recent statements to the effect that 
he experienced stressors in Vietnam.  These statements must 
be presumed to be true for the limited purpose of 
ascertaining whether his claim is well grounded. The second 
Caluza prong has also arguably been satisfied.

With respect to the third Caluza prong, medical nexus 
evidence, in July 1998 Dr. J.G. diagnosed PTSD.  Although Dr. 
J.G. did not specifically comment on the exact cause of the 
PTSD, as among Vietnam, the 1971 automobile accident or some 
interrelationship between the two, since her report discussed 
the veteran's Vietnam experience it appears that she did not 
merely transcribe the veteran's comments but rather concluded 
that Vietnam may have played a role in the veteran's 
diagnosed PTSD.  Compare Hernandez-Toyens v. West, 11 Vet. 
App. 379, 382 (1998) [the examiner did not merely transcribe 
the veteran's statements, but rather reviewed the record and 
arrived at a medical conclusion based on the evidence; the 
examiner's opinion thus constituted competent medical nexus 
evidence] with LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In this case, the veteran's 
accredited representative requested that this case be 
remanded 
So that the veteran's reported stressor be verified.  For 
reasons which will be discussed in detail below, the Board 
will remand this case to the RO for further evidentiary 
development.


ORDER

The veteran's claim of entitlement to service connection for 
PTSD is well grounded.  To that extent only, the appeal is 
allowed.


REMAND

As noted above, the veteran has submitted a well-grounded 
claim of entitlement to service connection for PTSD.  Thus, 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(b).

The Board wishes to make it clear that the veteran's 
statements are presumed to be true only for the limited 
purpose of establishing whether the claim is well grounded.  
See Chipego v. Brown, 4 Vet. App. 102, 104-105 (1993); see 
also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant"].

The Board is cognizant by what appears to be a constantly 
evolving pattern with respect his statements concerning the 
role which Vietnam played in the development of his claimed 
PTSD.  As outlined in the factual background section above, 
he placed little or no emphasis on Vietnam as a source of his 
problems until approximately July 1998.  It was not until 
April 1999 that he mentioned a specific stressor, the 
explosion of a mine while he was on convoy duty.  
Concurrently with the recent emphasis on Vietnam is an 
apparent de-emphasis on the 1971 automobile accident.  
Indeed, in his most recent statement, the veteran claimed, 
for the first time, that the 1971 automobile accident was 
caused by a Vietnam flashback.  This alleged flashback had 
not been mentioned in any of the extensive previous medical 
records concerning the 1971 accident. 

Service personnel records reflect that the veteran served in 
the Republic of Vietnam.  His DD Form 214 indicates no medals 
indicative of participation in combat.  As discussed above, 
if there is no evidence of combat experience in service, 
there must be independent evidence to corroborate the 
veteran's statements as to the occurrence of the claimed 
stressor.  Doran, 6 Vet. App. at 288-89 (1994).  

As currently reported, the veteran's stressor statement is 
not of sufficient detail so as to allow VA to attempt 
verification of the veteran's reported stressor with the U.S. 
Armed Services Center for Research of Unit Records 
(USASCRUR), [(formerly, the United States Army and Joint 
Services Environmental Support Group (ESG)].  The RO should 
request the veteran asking to he furnish specific information 
concerning the alleged stressful event that occurred in 
Vietnam.

Although the Board believes that the veteran should be 
afforded an opportunity to provide further information 
relative to the claimed stressors, the Board cautions the 
veteran concerning his own responsibility to cooperate with 
VA in this matter.  The Board wishes to emphasize that it is 
expected that the veteran will promptly provide specific and 
accurate information to any request from VA.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board also observes that there are a number of 
conflicting diagnoses of record.  Certain examiners have not 
diagnosed PTSD.  The July 1998 report of Dr. J.G., as 
indicated above, is somewhat ambiguous concerning the 
etiology of the diagnosed PTSD.  Because of the conflicting 
nature of the medical opinions presently of record, the Board 
believes that a VA examination would be helpful in order to 
resolve any ambiguity and give full consideration to the 
veteran's claim.

Finally, the Board notes that there are no medical records 
prior to 1996 in the veteran's VA claims folder.  With 
respect to his service medical records, the decision of the 
United States Court of Appeals for the Federal Circuit in 
Hayre v. West, 188 F. 3d 1327 (1999) appears to stand for the 
proposition that such records should be obtained and 
associated with the veteran's claims folder.

Accordingly, this case is remanded for the following actions:

1.  The RO should request that the 
veteran submit additional corroborating 
evidence of his claimed stressor.  The 
veteran should be advised that meaningful 
research of his stressor will require him 
to provide the "who, what, where and 
when" of such stressor.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  Any response received from 
the veteran should be associated with his 
VA claims folder.  If the veteran fails 
to respond to this request, this should 
be specifically documented in his VA 
claims folder.

2.  The veteran should further inform the 
RO of the specifics of any and all 
medical treatment which he received since 
service, to include informing the RO of 
approximate dates and places of such 
medical treatment.  After securing 
appropriate consent from the veteran the 
RO should obtain and associate with the 
veteran's VA claims folder copies of all 
treatment records so obtained.

3.  The veteran should further inform the 
RO of the date and location of the 1971 
motor vehicle accident and the subsequent 
criminal proceedings.  To the extent 
possible, the RO should obtain and 
associate with the veteran's VA claims 
folder copies of the police report 
pertaining to the accident and any 
available court documents concerning the 
three charges of manslaughter reportedly 
preferred against the veteran.   

4.  The RO should attempt to obtain the 
veteran's service medical records.  Any 
and all attempts to secure these records 
should be documented.  Any service 
medical records so obtained should be 
associated with the veteran's VA claims 
folder.  

5.  Thereafter, the RO should review the 
file and prepare a summary of any of the 
claimed stressors.  This summary, 
together with a copy of the veteran's DD 
Form 214, a copy of this remand, and all 
associated documents should be sent to 
the USASCRUR, 7798 Cissna Road, Suite 101 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.

6.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

7.  The RO should then schedule the 
veteran for a VA psychiatric examination.  
This examination should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
veteran.  The claims folder and a copy of 
this remand must be provided to the 
examiner for review prior to the 
examination.  The examining psychiatrist 
should review the veteran's pertinent 
medical history.  In determining whether 
or not the veteran has PTSD due to an in-
service stressor, the examiner is hereby 
notified that only the verified history 
detailed in the report provided by the 
USASCRUR, the service medical and 
administrative records, or specifically 
verified by the RO, may be relied upon.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
specifically discuss its relationship to 
any stressor listed in the RO's report 
[see paragraph 6 above] and/or the 1971 
motor vehicle accident.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder.

8.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim of entitlement to service 
connection for PTSD.  In particular, the 
RO should make a specific finding of fact 
as to whether the veteran was engaged in 
combat in Vietnam.  If the veteran is 
found to engaged in combat with the 
enemy, the provisions of 38 U.S.C.A. § 
1154(b) are to be applied.  If the 
veteran is not found to have engaged in 
combat, the RO should make specific 
findings as to whether any claimed in-
service stressors occurred.

If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished with 
copies of a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


